The opinion of the court was delivered by
Redfield, J.
This action is based on a subscription of $300, made payable to the plaintiff — an educational institution chartered by the legislature of .this State in 1863. The defendant ob*15jected to the admission of tbe subscription paper in evidence, ' because not having upon it the proper internal revenue stamp.
The case shows that the stamp was originally omitted in good faith — the party believing that no stamp was required; but learning there was a question about it, plaintiff applied to the collector of internal revenue in this district, to affix the proper stamp and remit the penalty in accordance with the law of Congress. And said collector did affix the stamp and cancel it, and mark it with his initials; and did make a memorandum that the penalty was remitted. Upon this proof the .instrument was admitted in evidence.
I. It would seem to us that the law of congress is satisfied by a revenue stamp of five cents on each sheet in a subscription paper of this kind.
II. The 158th section of the act of congress (compilation of 1867) provides that “ if it shall be made to appear to any collector that any instrument has not been duly stamped at the time of making or issuing of the same, by reason of accident, mistake, inadvertence, or urgent necessity, without any wilful design to defraud the United States of the stamp, within twelve calendar months after the first of August, 1866, it shall be lawful for said collector to affix the proper stamp and remit the penalty.” This instrument was brought by the plaintiff to the collector of this district, July 20th, 1867, and he affixed a revenue stamp of five cents, cancelled it and remitted the penalty; and certified the same of that date under his official signature.
We think the omission to affix the stamp may be properly termed an “ inadvertence,” and that this case comes within the provisions . of this section.
III. But the 162d section of the same act says that “ it shall be lawful to present any instrument not previously issued or used, to the collector, and require his opinion whether the same is chargeable with any stamp-duty; and if he shall be of opinion that it is. chargeable with any stamp-duty, he shall affix the proper stamp (upon payment therefor) and cancel it; and every such instrument shall be deemed chargeable only with the duty denoted by the stamp thus affixed, and shall be received in evidence in *16all courts of law or equity.” The evident purpose of this section was to protect innocent persons who were ready and willing to comply with the law, but were in doubt as to its exactions, and enable them to cast the burden and responsibility upon the collector in determining the requirements of the government, and should be construed liberally for such beneficial purpose. So far as the case discloses the history of this subscription paper, we think that, at the time the stamp was affixed by the collector, it had not been previously “ issued or used,” within the meaning of this section of the act of Congress. Under this provision of the law, it is unimportant whether the instrument was chargeable with higher stamp duty. It is enough that the collector adjudged it subject to such duty, and affixed and cancelled the stamp.
We therefore find no error, and the judgment below is affirmed.